DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on August 16, 2021 has been acknowledged.  Claims 9, 14 and 19 have been canceled.  Therefore, claims 1-8, 10-13, 15-18, and 20-23 are pending.

Allowable Subject Matter
Claims 1-8, 10-13, 15-18, and 20-23 are allowed.
The following is a statement of reasons for allowance:  claims 1, 16, 23 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, D’Alessio et al (US 6,595,940), does not teach “the pad is configured to absorb the entire volume of fluid in addition to the substance such that when the pad is connected to the enclosure and the entire volume of fluid is forced through the first aperture into the pad, the pad absorbs the entire volume of fluid providing for the entire volume of fluid and substance to mix within the pad to a target ratio before an application is begun” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 16.
The prior art of record, D’Alessio et al (US 6,595,940), does not teach “the pad has absorbed the entire volume of fluid in addition to the substance such that the entire volume of fluid and substance have mixed within the pad to a target ratio” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 23.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754